Citation Nr: 0100485	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



REMAND

The veteran served on active duty from October 1969 to 
May 1971, with service in the Republic of Vietnam.  He was 
awarded, among other things, the combat infantryman badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the RO 
that denied a claim of entitlement to service connection for 
PTSD.  The veteran was notified of the denial by a letter in 
April 1998.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
a remand is required.  

In this case, the veteran contends that he has PTSD as a 
result of stressful experiences during his service in 
Vietnam.  He claims that he was under fire, from small arms 
to mortar fire, and that he saw many people that he knew 
killed in action (see written statement in January 1998).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2000); 64 Fed. Reg. 32,807-32,808 (1999).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).  

As proof of combat service, the veteran has submitted a DD 
Form 215 which shows that he was awarded the combat 
infantryman badge.  However, what is not as clear is whether 
the veteran indeed has PTSD.  Medical reports prepared in 
1989 and 1991, including an October 1991 VA examination, show 
that he was variously diagnosed with a conversion disorder, 
antisocial personality disorder, major depression and 
anxiety.  Beginning in about January 1998, outpatient 
treatment records refer to PTSD, but several reports also 
appear to raise a question as to whether PTSD should be 
diagnosed.  The veteran was admitted at a VA facility in 
November 1997 and an admission note indicates that the 
veteran was there because he wanted to be service connected 
for PTSD.  After inpatient evaluation, the discharge 
diagnoses included an anxiety disorder.  PTSD was to be ruled 
out.  Consequently, it does not appear that the veteran has 
been clearly diagnosed with PTSD.  As a result, the Board 
concludes that it would be useful to schedule the veteran for 
a VA psychiatric examination which takes into account the 
supporting evidence of the claimed stressors, and provides 
more definitive information on whether the veteran indeed has 
PTSD.  38 C.F.R. § 19.9 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

There are additional reasons for remand, including the need 
to obtain additional treatment records.  In written 
statements of May 1998 and September 1999, the veteran 
indicated that he was receiving treatment for PTSD at a 
Salisbury VA facility.  A review of the record reveals that 
these records have neither been requested nor associated with 
the claims file; yet, such records may be pertinent to the 
veteran's claim.  (VA adjudicators are charged with 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).)  In this regard, the Board notes that, because of 
the need to ensure that all potentially relevant VA records 
are made a part of the claims file, a remand is required.  
See Bell, supra.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
PTSD that has not already been made part 
of the record, including VA treatment 
records from the VAMC in Salisbury, if 
any, and ensure that all pertinent 
records of VA treatment have been 
procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine if he currently 
has PTSD due to in-service stressor(s).  
Psychological testing should be performed 
to aid in this assessment.  The claims 
folder should be made available to and be 
reviewed by the examining physician prior 
to the examination so that the veteran's 
psychiatric history may be reviewed.  
Consideration should be given to any 
evidence that supports the veteran's 
claims of in-service stressors.  
Specifically, consideration should be 
given to whether the veteran experienced 
a stressful event sufficient to produce 
PTSD.  The examiner should provide an 
opinion as to the medical probability 
that the veteran experiences PTSD due to 
in-service stressor(s).  The examination 
report should include complete rationale 
for all opinions expressed.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claim.  If the benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since issuance of the 
September 1999 SOC.  38 C.F.R. § 19.31 
(2000).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


